DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the application filed 10/26/2020 which is a continuation reissue of application 15/970,148, which is a reissue of application 13/962,295 (U.S. Patent No. 9,331,197), issued on May 03, 2016.
Claims 1-25 were cancelled, and new claims 26-38 were added in a preliminary amendment filed on 10/26/2020.  Claims 26-38 are pending in the application. Claim 26 is independent claim.   

                           Information Disclosure Statements (IDSs)
IDSs filed on 1/22/2021 have been considered. Lined-through
references are considered but they will not be printed on the face of the patent because
they are not prior art. Enclosed are signed copies of the IDSs.

                                                  Objection 
1/. Amendment filed on is objected because applicant has failed to provide support for newly added claims.  Each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment.  Although the presentation of the amended claims does not contain any indication of what is changed from the previous version of the claim, applicant must point out what is changed in the “Remarks” portion of the amendment.  There was no explanation of the support in the disclosure of the patent for the amendment as required by 37 CFR 1.173(c). 

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2/. Claims 26-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The patent specification does not provide support for:
- “x is greater than or equal to 2” in claim 26; “x is less than or equal to 8” in claim 27; “x is between 4 and 8” in claim 28; “x is between 6 and 8” in claim 29.
- “an on-resistance of the transistor device is less than 2.5 mΩ/cm2, and blocking voltage of the transistor device is greater than 600 volts” in claim 37.
- “an on-resistance of the transistor device is less than 2.0 mΩ/cm2, and blocking voltage of the transistor device is greater than 1200 volts” in claim 38.
Note that the instant specification, col. 5, lines 55-56 that discloses the on-resistances of about 2.2 mΩ/cm2 and 1.8 mΩ/cm2 does not cover the full ranges of less than 2.5 mΩ/cm2 and less than 2.0 mΩ/cm2 as recited.
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3/. Claims 26-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 26, last line, “x is greater than or equal to 2”; In claims 37, and 38, last lines, “blocking voltage of the transistor device is greater than 600 volts”, and “blocking voltage of the transistor device is greater than 1200 volts” are indefinite.  It is unclear as to what is upper limit of these ranges.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4/. Claim(s) 26, 31, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baliga (cited US 2004/0099905).
Regarding to claims 26, 31, 32, 36:
Baliga, Fig. 1 (annotated below) and related text discloses a vertical MOSFET device 10 comprising a substrate 100; a drift layer 102 on the substrate 100; a spreading layer 130 of the first doping type on the drift layer 102b; a pair of junction implants in the spreading layer 130 comprises a second doping type well region 128 having a first depth, and a second doping type base region 126 having a second depth that is less than the first depth in the spreading layer; a JFET region (i.e. upper part of the spreading layer 130) having a third depth less than the second depth; wherein a doping concentration of the spreading layer (lower part of layer 130) including a high to low graded doping profile in a direction extending downward from the peak  to the junction between the spreading layer 130 and the drift layer 102b to the doping concentration at the third depth is 1:x where x is less than 8.  (see Fig. 8, and paragraph [0048], [0050] for the graded doping profile of the spreading layer where doping concentration at the third depth in the spreading layer at the peak is at least two time greater than the doping concentration at the surface of the drift region); a gate contact 118 on the gate oxide layer, and a source contact 138 on the spreading layer, and a drain contact 136 on the substrate 100 opposite the drift layer 102.
[AltContent: arrow][AltContent: textbox (Spreading layer)][AltContent: arrow][AltContent: textbox (JFET junction)][AltContent: connector]
    PNG
    media_image1.png
    478
    845
    media_image1.png
    Greyscale


Regarding to claim 36:
Baliga, paragraph [0052] discloses the width of the transition region 130 is 0.6 micron.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5/. Claims 26-38 are rejected under U.S.C. 103 as being unpatentable over Ryu (cited US 7,221,010) and Baliga (cited US 2004/0099905).
 Regarding to claims 26-32, 37, 38: 
 Ryu, Figs. 2-3 (reproduced below) and related text discloses a SiC MOSFET comprising a substrate 10; a drift layer 12 on the substrate 10; a spreading layer 26 of the first doping type on the drift layer 12; a pair of junction implants 20 in the spreading layer 26 comprises a second doping type well region 20 having a first depth, and a second doping type base region 22 having a second depth that is less than the first depth in the spreading layer; a JFET region 21 (see Fig. 2) in the top portion of spreading layer 26 having a third depth less than the second depth; wherein a doping concentration of the spreading layer 26 could be uniform or non-uniform carrier concentration (col. 6, lines 51-63); a channel regrowth layer 27 of first conductivity type  between the gate contact 32 and the JFET region 21; a gate contact 32 on the gate oxide layer 28, and a source contact 30 on the source region 22, and a drain contact 34 on the substrate 10 opposite the drift layer 12.


    PNG
    media_image2.png
    696
    796
    media_image2.png
    Greyscale


Regarding to claims 33, 34, 35:
Ryu, col. 6, lines 59-63 discloses the doping concentration of the JFET and spreading layer 26 is from about 1015 cm-3 to about 1x1017 cm-3, and the doping concentration of the regrowth layer 27 is from 5x1014 cm-3 to about 5x1017 cm-3.
Ryu fails to teach the graded doping concentration in the spreading layer that has a ratio at an interface between the spreading layer and the drift layer to the doping concentration at the third depth is 1:x where x is greater than or equal to 2 or less than or equal to 8 as recited in claims 26-29.
Baliga, in a related MOSFET, teaches the doping of the spreading layer 130 including a high to low graded doping profile in a direction extending downward from the peak to the junction between the spreading layer 130 and the drift layer 102b to the doping concentration at the third depth is 1:x where x is less than 8.  (see Fig. 8, and paragraph [0048], [0050] for the graded doping profile of the spreading layer where doping concentration at the third depth in the spreading layer at the peak is at least two time greater than the doping concentration at the surface of the drift region).
Regarding to claim 36:
Baliga, paragraph [0052] discloses the width of the transition region 130 is 0.6 micron.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected as suitable doping profile such as graded or non-uniform doping, and doping concentrations, channel width as suggested by Baliga in Ryu’s transistor manufacturing process in order to achieve a desired blocking voltage, specific on-resistance of the semiconductor device, and improve the device performance.3
 
                                             Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,331,197 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 5:30 AM to 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991
Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991